Case 2:19-bk-12504-BB       Doc 13 Filed 04/19/19 Entered 04/19/19 04:31:46                 Desc
                             Main Document     Page 1 of 1

  1   John J. Menchaca, Trustee
      835 Wilshire Blvd.,Suite 300
  2   Los Angeles, CA 90017
      Telephone: (213) 683-0349
  3   Facsimile: (213) 261-4425
      Email: igaeta@menchacacpa.com
  4

  5   Chapter 7 Trustee
  6

  7

  8                             UNITED STATES BANKRUPTCY COURT
  9               CENTRAL DISTRICT OF CALIFORNIA , LOS ANGELES DIVISION

 10

 11   In re:                                           )       Case No. 2:19-bk-12504-BB
                                                       )
 12   HERZSTOCK, EDWARD J.                             )       Chapter 7
                                                       )
 13                                                    )       NOTICE OF CONTINUED MEETING OF
                             Debtor(s).                )       CREDITORS AND APPEARANCE OF
 14                                                    )       DEBTOR(S) 11 U.S.C. §341(a)
                                                       )
 15
      TO THE ABOVE NAMED DEBTOR(S) AND THE ATTORNEY ON RECORD, IF ANY:
 16           You are hereby notified that the Meeting of Creditors pursuant to Title 11 U.S.C. Section
      341(a) in the above entitled matter was continued to May 14, 2019 at 11:00 AM, located at:
 17   Office of the United States Trustee, 915 Wilshire Blvd., 10th Floor, Los Angeles, CA 90017 for
      the reason set forth below:
 18
               1. Provide original proof of social security number.
 19            2. Provide a complete copy of the 2017 Federal and State Tax Refund.
 20
      Please inquire by email at igaeta@menchacacpa.com if appearance is necessary.
 21
      DATED: April 19, 2019                            /s/ John J. Menchaca
 22                                                    John J. Menchaca, Chapter 7 Trustee

 23
      I certify that I served the within Notice on the above debtor(s), the attorney of record (if any), and
 24   interested parties on April 19, 2019.
 25                                                    /s/ Imelda Gaeta
                                                       Imelda Gaeta
 26

 27

 28
                                                           1
